                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division


 CHARLES W.GRIFFITHS,

               Plaintiff,

                                                       Civil Action No. 3:19cv503-HEH

 NATIONSTAR MORTGAGE,LLC,et al

               Defendants.


                                MEMORANDUM OPINION
                         (Granting PlaintifTs Motion to Remand)

        This is a civil action alleging a violation of Va. Code Ann. § 44-102.1, Virginia's

 codification ofthe Servicemembers Civil Relief Act("the SCRA"),50 U.S.C. § 3901, et

seq. The case was originally filed in the Circuit Court of Caroline County, Virginia.

Although Plaintiffs entitlement to relief is based on application of Virginia law.

Defendants maintain that significantly related issues turn on the application and

interpretation of a federal statute. Based on this premise. Defendant Nationstar

Mortgage, LLC removed this case to the United States District Court. Arguing that this

Court lacks federal question jurisdiction because it is govemed by Virginia law. Plaintiff

now urges this Court to remand it back to the Circuit Court of Caroline County.

       The parties have filed well-crafted memoranda supporting their respective

positions', and oral argument was held on October 3, 2019. This Court's analysis ofthe


'Defendant Nationstar Mortgage, LLC filed its Response in Opposition to the Motion to
Remand. Defendant Cyprexx Services, LLC filed its Response in Opposition, which asked the
Court to adopt the position filed by Nationstar Mortgage. They will be collectively referred to as
jurisdictional issue is guided in large measure by the Court of Appeals for the Fourth

Circuit's opinion in Burrell v. Beyer Corp., 918 F.3d 372(4th Cir. 2019).

       Drawing from a wealth of time-honored authority, the Fourth Circuit began its

analysis by explaining in Burrell that "[a]s the Supreme Court has emphasized,[28

U.S.C.] § 1331 confers federal jurisdiction over state-law causes of action only in a

'special and small' class of cases." 918 F.3d at 376(quoting Empire HealthChoice

Assur., Inc. v. McVeigh, 547 U.S. 677,699(2006)). Importantly, the Fourth Circuit

highlighted that "[cjases generally are deemed to 'arise under' federal law when it is

federal law, not state law, that creates the cause of action." Burrell, 918 F.3d at 378-79

(quoting Merrill Dow Pharm. Inc. v. Thompson,478 U.S. 804, 808(1986)).

       In explaining the narrow application offederal question jurisdiction in cases

arising under state law, the court in Burrell noted that "[t]he mere presence of a federal

issue in a state cause of action does not automatically confer federal-question

jurisdiction." Burrell, 918 F.3d at 384(citing Merrill Dow,478 U.S. at 813). "A federal

question is not 'necessarily' raised under § 1331 unless it is essential to resolving a state-

law claim, meaning that 'every legal theory supporting the claim requires the resolution

of a federal issue.'" Burrell, 918 F.3d at 383(quoting Dzxow v. Coburg Dairy Inc., 369

F.3d 811, 816(4th Cir. 2004)(en banc)). "In other words, so long as 'even one theory'

for each ofthe [plaintiffs] claims does not require 'interpretation of federal law,'




"Defendants." A third Defendant, Dorothy Bennett, did not respond to the Motion to Remand,
but instead filed a separate Motion to Dismiss, which this Court will not address here.
resolution ofthe federal-law question is not necessary to the disposition oftheir case."

Id.


         In illustrating the analytical framework used in Burrell, the Fourth Circuit noted

that "[t]he 'classic example,' according to Grable, is a federal question regarding the

constitutionality or construction of a federal statute,     As a practical matter, a

'substantial' question generally would involve a 'pure issue oflaw,' rather than being

'fact-bound and situation-specific,      '" M at 385 (quoting Grable & Sons Metal

Prods. V. Darue Eng'g & Mfg,545 U.S. 308, 312-13(2005); McVeigh,547 at 700-

701)).

         The provision ofthe Virginia Code at issue in this case reads in pertinent part:

         Any right, benefit, or protection that may accrue to a member ofthe Virginia
         National Guard under the federal Servicemembers Civil Relief Act (50
         U.S.C. § 3901, et seq.), as a result of a call to federal active duty service
         under Title 10 of the United States Code shall be extended to a member of
         the Virginia National Guard called to active duty service under Title 32 of
         the United States Code, or to state active duty by the Governor, if the active
         duty orders are for a period of30 consecutive days or more.

Va. Code Ann. § 44-102.1(A).

         To support their claim offederal jurisdiction. Defendants maintain that "it will be

virtually impossible for the parties to litigate such claims without looking to, relying

upon, and applying federal statutory law and federal case law." (Notice ofRemoval 6,

ECF 1.) Defendants point out that Va. Code Ann.§ 44-102.1 "directs the litigant to the

SCRA without providing any further instruction regarding what 'right, benefit, or

protection' the SCRA provides or how it should be applied." {Id. at 7.) Furthermore, to
be entitled to protection, "[t]he litigant also must satisfy the definition of'active duty' as

defined by the federal statutory law." {Idr, see 10 U.S.C. § 101(d)(1).)

       While this case is closely moored to the SCRA,it principally turns on whether the

Defendant mortgage lender was in compliance with that Act during Plaintiffs period of

active military service. The statutory requirements are clear—state law creates the cause

of action. As a member ofthe Virginia National Guard, Plaintiff was entitled under Va.

Code Ann. § 44-102.1 to the benefits and protections ofthe SCRA when called to active

duty for 30 consecutive days or more. Among the benefits accorded servicemembers

upon activation is a limited mortgage interest rate on obligations incurred prior to active

duty. See 50 U.S.C. § 3937. There is no allegation that the underlying federal statute is

unconstitutional in any relevant application.

       The claims in this case evolve from the Defendants' alleged failure to comply with

the provisions of§ 44-102.1 during and after the Plaintiffs deployment to Iraq from

2004, 2005, and his return to active duty from 2006 to 2017. In addition to seeking relief

under § 44.102.1, Plaintiff also seeks consequential damages for intentional infliction of

emotional distress, trespass, ejectment, and conversion of personal property under

Virginia law.

       Contrary to the Defendants' theory ofremoval, this case does not involve a

disputed question of federal law. "Specifically, Griffiths' claims under Virginia Code

§ 44-102.1 inevitably require review, interpretation, and application ofthe federal

statutory law it wholly adopts." (Def. Nationstar's Resp. Opp'n to Mot. Remand 2,ECF

No. 28.) The underlying federal law is not in dispute. The central issue is whether it was

                                                4
violated by the corporate defendant as applied under Virginia law. There is no issue of

federal preemption in this case.

        The mere fact that Plaintiffs claim may raise a federal issue, such as his

qualification for SCRA protection, is insufficient to constitute a substantial question of

federal law. Here, the state and federal laws simply provide parallel remedies.

        Finding an absence offederal question jurisdiction, this Court will grant the

Plaintiffs Motion to Remand this case back to the Circuit Court of Caroline County.

        An appropriate Order will accompany this Memorandum Opinion.



                                                                   /s/
                                                  Henry E. Hudson
                                                  Senior United States District Judge

Date:        j0 Zol5
Richmond, vA
